Citation Nr: 0505099	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to April 
1942; and from October 1945 to May 1946.  He was a prisoner-
of-war (POW) of the Japanese government from April 9, 1942 to 
April 13, 1942.  See VA Administrative decision dated in 
September 1995.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2004, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An October 1965 rating decision denied the veteran's 
claim for service connection for pulmonary tuberculosis.  

3.  Evidence added to the record since the October 1965 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 1965 rating decision 
denying service connection for pulmonary tuberculosis is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The revised regulations provide a limited duty to assist in 
applications to reopen a previously and finally denied claim, 
requiring VA to request existing records from Federal agency 
or non-Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).  Further, in such claims, 
only upon reopening will VA provide an examination or obtain 
a medical opinion if necessary to decide a claim, which will 
be when there is insufficient competent medical evidence to 
decide the claim.  38 C.F.R § 3.159(c)(4)(iii)).

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The discussions in the September 
2002 rating decision on appeal, the January 2003 statement of 
the case (SOC) and an October 2004 supplemental statement of 
the case (SSOC) adequately informed him of the evidence 
needed to reopen his claim.  A January 2004 VCAA notice 
letter and the October 2004 SSOC informed him of the VCAA's 
implementing regulations.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to reopen his claim and the avenues through 
which he might obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a service-connection 
claim.  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the Board 
finds that the timing of the notice did not prejudice the 
veteran.  During the pendency of his claim he has been 
afforded numerous opportunities to submit information 
relating to any additional evidence that may be available.  
He has failed to identify any sources of additional 
outstanding evidence or indicate that he was in the process 
of obtaining additional evidence.  When asked, the veteran 
specifically failed to identify any medical records relating 
to evaluation or treatment of pulmonary tuberculosis since 
service.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the January 2004 VCAA 
notice letter, the RO asked the veteran that "[i]f there is 
information or evidence that the VA does not have that may 
support your appeal, please provide it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(c)(1), (c)(2), and (c)(3).  VA has 
obtained all available service medical records and post-
service medical records.  The appellant has not indicated 
that there are any additional medical records available to 
substantiate his claim.  

As to any duty to provide a medical opinion, the Board notes 
that in applications to reopen a previously and finally 
denied claim, only upon reopening will VA provide an 
examination or obtain a medical opinion if necessary to 
decide a claim, which will be when there is insufficient 
competent medical evidence to decide the claim.  38 C.F.R § 
3.159(c)(4)(iii)).  As the appellant's claim is not reopened, 
a medical examination or opinion is not required.  Moreover, 
there is no medical evidence of a diagnosis of pulmonary 
tuberculosis during service or thereafter, nor is there any 
competent evidence that suggests a links between any post-
service lung findings and service.  It is also pertinent to 
note that, while the veteran was a POW, it was for less than 
30 days and there is no lifetime presumption for pulmonary 
tuberculosis.  See 38 C.F.R. § 3.309(d) (2004).  In view of 
the foregoing, there is no further duty to assist the veteran 
with the development of this appeal, to include providing a 
medical examination or opinion.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's application to reopen the 
claim for service connection for pulmonary tuberculosis, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the appellant's claim.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

Factual Background

The veteran continues to maintain that he incurred pulmonary 
tuberculosis while on active duty.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The October 1965 rating decision, inter alia, denied service 
connection for pulmonary tuberculosis.  The rating decision 
found that there were no service medical records of 
incurrence or treatment for pulmonary tuberculosis.  
Examinations conducted in October 1945 and May 1946 were 
negative for any pertinent physical defects.  The veteran did 
not claim any illness in processing affidavits dated in 
October 1945 or March 1946.  The evidence of record at that 
time included the veteran's service medical records and 
service personnel records.  

Evidence submitted since the October 1965 rating decision 
became final includes various private medical records not 
pertaining to pulmonary tuberculosis.  These include an April 
2002 X-ray/ultrasound report that resulted in some pulmonary 
impressions that do not include or relate to pulmonary 
tuberculosis.  Other evidence includes various statements 
from the veteran contending that his pulmonary tuberculosis 
is related to his service, and affidavits from other people 
regarding conditions other than pulmonary tuberculosis.  

Legal Analysis

The October 1965 rating decision denying service connection 
for pulmonary tuberculosis is final and is not subject to 
revision on the same factual basis. See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen this claim, the appellant 
must present or secure new and material evidence with respect 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the October 1965 rating decision denying service 
connection for pulmonary tuberculosis.  The Board finds that 
the additional evidence submitted after the October 1965 
rating decision is not material within the meaning of 
38 C.F.R. § 3.156.  None of the private medical records, 
statements from the veteran, or affidavits relate to an 
unestablished fact necessary to substantiate the appellant's 
claim, or raise a reasonable possibility of substantiating 
the claim under the controlling law.  

The medical evidence submitted since the October 1965 rating 
decision includes clinical and X-ray findings relating to 
pulmonary disease, but it is dated many years after service 
and it does not contain a diagnosis of pulmonary tuberculosis 
or suggest a relationship between any post-service lung 
findings and the veteran's period of active duty.  The lay 
affidavits do not address pulmonary tuberculosis.  Even if 
the medical and X-ray findings are considered new, this 
evidence is not material because it does not raise a 
reasonable possibility of substantiating the claim given the 
absence of any relevant abnormal findings during service or 
for so many years thereafter and lack of any competent 
suggestion of the contended causal link.  The Board has 
considered the veteran's POW status.  However, aside from the 
fact that it was for less than 30 days and that there is no 
medical evidence of a diagnosis of the claimed disease, there 
is no lifetime presumption for pulmonary tuberculosis.  See 
38 C.F.R. § 3.309(d) (2004).   

As to the veteran's own repeated assertions alleging an 
etiological relationships between pulmonary tuberculosis and 
his service, these statements are redundant of prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  Just 
as the Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for pulmonary tuberculosis, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
pulmonary tuberculosis is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


